       Case 1:20-cv-03764-GHW-KNF Document 37 Filed 03/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
DAMIQUE FENNELL,                                         :

                                   Petitioner,         :

                          -against-                    :              ORDER

TIMOTHY MCCARTHY, Superintendent                       :      20-CV-3764 (GHW) (KNF)
of Auburn Correctional Facility,
                                                       :
                                    Respondent.
--------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE


        The petitioner, proceeding pro se, filed a petition under 28 U.S.C. § 2254 for writ of

habeas corpus. On December 10, 2020, the petitioner requested that the petition be stayed and

held in abeyance so he can exhaust his ineffective assistance of appellate counsel claim based on

five grounds. Docket Entry No. 18. The respondent opposed the request, asserting that “the first

four of the five claims are worded so vaguely that it is difficult if not impossible to determine

their merits.” Docket Entry Nos. 21 and 22. Thereafter, the Court vacated its order denying the

petitioner’s request and determined to consider the petitioner’s February 14, 2021 submission,

not previously considered in determining the request for a stay and describing the grounds for his

new claim. Docket Entry No. 36. To provide an opportunity for the respondent to address the

plaintiff’s February 14, 2021 submission, on or before March 15, 2021, the respondent may serve
      Case 1:20-cv-03764-GHW-KNF Document 37 Filed 03/08/21 Page 2 of 2




and file his sur-reply.

                The Clerk of Court is directed to mail this Order to the petitioner.

Dated:   New York, New York
         March 8, 2021                             SO ORDERED:
